 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:99-cr-05060-DAD
12                       Plaintiff,                    ORDER DENYING DEFENDANT’S
                                                       MOTIONS FOR REDUCTION OF
13           v.                                        SENTENCE PURSUANT TO 18 U.S.C. §
                                                       3582(C) AND MOTION FOR RETURN OF
14    RAFAEL QUIROZ,                                   PROPERTY AND TO SET ASIDE
                                                       FORFEITURE
15                       Defendant.
                                                       (Doc. Nos. 451, 453, 454, 458, 459, 460)
16

17

18          Defendant Rafael Quiroz was charged in this action on August 24, 1999 with conducting a

19   continuing criminal enterprise, conspiring to manufacture and distribute methamphetamine

20   between July 1992 and May 1998, and twenty counts of manufacturing methamphetamine, along

21   with a criminal forfeiture allegation seeking forfeiture of property owned by him. Trial

22   commenced on August 29, 2000 and at the end of the eighth day of that trial, the jury convicted

23   Quiroz of all counts except for ten methamphetamine manufacturing counts. The Presentence

24   Report recommended the following guidelines computation based upon the 1998 version of the

25   Sentencing Guidelines: Base Offense Level: 38 (based upon evidence the offense involved 137

26   kilograms of methamphetamine) pursuant to U.S.S.G § 2D1.5(a), plus a 4-level upward

27   adjustment pursuant to § 2D1.5(a); plus a 2-level upward adjustment for waste discharge (§

28   2D1.1(b)(5)); for a total adjusted offense level of 44. Because defendant Quiroz had a criminal
                                                      1
 1   history placing him in a category of II, the sentencing guideline range called for a term of

 2   imprisonment of life. On July 2, 2001, the then-assigned district judge sentenced the defendant to

 3   a term of life imprisonment, a 60-month term of supervised release, a $900 penalty assessment,

 4   and ordered the defendant to forfeit $4.3 million dollars.

 5          Most recently, on March 21, 2018 and March 13, 2019, defendant Rafael Quiroz filed a

 6   pro se motions under 18 U.S.C. § 3582(c)(2), seeking a reduction of the sentence previously

 7   imposed upon him in this case based upon Amendment 782 to the United States Sentencing

 8   Guidelines (“U.S.S.G.”). (Doc. No. 451, 459.) That amendment revised the Drug Quantity Table

 9   in U.S.S.G. § 2D1.1 and reduced by two levels the offense level applicable to many federal drug

10   trafficking offenses. The government has opposed defendant’s motion on the basis that, since the

11   drug quantity involved in his offense of conviction was 137 kilograms of methamphetamine, the

12   advisory sentencing guidelines as amended still provide for the same offense level and the same

13   sentencing range as originally calculated in defendant’s case. (Doc. No. 455 at 1.)1 The

14   government’s argument is persuasive. The court will therefore deny defendant’s motion for a

15   reduction of sentence under 18 U.S.C. § 3582(c).

16          Section 3582(c)(2) authorizes district courts to modify a previously imposed sentence “in

17   the case of a defendant who has been sentenced to a term of imprisonment based on a sentencing

18   range that has subsequently been lowered by the Sentencing Commission.” United States v.

19   Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). Effective November 1, 2014, the U.S. Sentencing

20   Commission promulgated Amendment 782 to the U.S.S.G., which generally revised the Drug
21   Quantity Table and chemical quantity tables across drug and chemical types. The Commission

22   also voted to make Amendment 782 retroactively applicable to previously sentenced defendants.

23   However, “[a] reduction in the defendant’s term of imprisonment is not consistent with this policy

24   statement and therefore is not authorized under 18 U.S.C. § 3582(c)(2) if . . . an amendment listed

25

26
     1
       On April 6, 2018, the court granted the Federal Defender’s Office ninety days to supplement
     defendant’s pro se motion or to notify the court that it did not intend to file a supplement. (Doc.
27   No. 452.) However, on May 3, 2018, defendant filed a motion protesting the appointment of
     counsel on his behalf and seeking leave to represent himself in connection with his requests.
28   (Doc. No. 454.) Defendant’s motion for leave to represent himself will be granted.
                                                        2
 1   in subsection (c) does not have the effect of lowering the defendant’s applicable guideline range.”

 2   U.S.S.G. § 1B1.10 (a)(2)(B). A district court’s authority to modify a sentence pursuant to an

 3   amendment to the advisory guidelines is constrained by the Sentencing Commission. Dillon v.

 4   United States, 560 U.S. 817, 826 (2010).

 5          In defendant’s case, as noted, the presentence report (“PSR”) found the amount of

 6   methamphetamine attributable to him was 137 kilograms of methamphetamine. Applying the

 7   Drug Quantity Table in § 2D1.1(c)(4) of the 1998 Guidelines Manual then in effect, the PSR

 8   found defendant’s base offense level to be 38 because his offense involved 45 kilograms or more

 9   of methamphetamine. The PSR then applied the other upward adjustments found to be

10   appropriate in his case as noted above, resulting in a total adjusted offense level of 44. Based

11   upon this total offense level of 44 and a criminal history category of II, the PSR concluded that

12   the sentencing guidelines called for imposition of a sentence of life imprisonment. The

13   sentencing court adopted that guideline calculation and imposed a term of life imprisonment.

14          Defendant now moves to reduce his sentence. However, as the government points out,

15   Amendment 782 has not reduced the guideline range applicable to defendant since the amount of

16   controlled substance attributable to him was 137 kilograms of methamphetamine. Under the

17   amended Drug Quantity Table of U.S.S.G. § 2D1.1, the base offense level for an offense

18   involving more than 45 kilograms of methamphetamine remains at a level 38. After applying the

19   same upward adjustments as the presentence report did in 2001, defendant’s total adjusted offense

20   level remains 44. At the established criminal history category of II, defendant’s advisory
21   sentencing guideline range continues to call for a sentence of life imprisonment, just as it did

22   prior to the adoption of Amendment 782.

23          Because the pertinent amendment does not result in a different advisory sentencing

24   guideline range, the defendant is not entitled to a reduction in his sentence pursuant to 18 U.S.C.

25   § 3582(c). United States v. Leniear, 574 F.3d 668, 673-74 (9th Cir. 2009) (“[A] reduction in the

26   defendant’s term of imprisonment . . . is not consistent with this policy statement if . . . an
27   amendment . . . is applicable to the defendant but the amendment does not have the effect of

28   lowering the defendant’s applicable guideline range [.]”). To the extent defendant attempts to
                                                         3
 1   raise other arguments in support of a reduction of his sentence, the court finds those arguments to

 2   be meritless.2

 3          Finally, petitioner has filed with the court a number of submissions (Doc. Nos. 453, 458,

 4   460) challenging and seeking to set aside the final order of forfeiture entered against him on

 5   November 13, 2001. (Doc. No. 299.) In all of these filings, defendant contends that his spouse

 6   and/or children are innocent owners of the substitute assets that were seized to satisfy the order of

 7   forfeiture entered against him. All of these arguments where addressed and disposed of by the

 8   court long ago in 2002. (Doc. No. 337.) Any attempt by defendant to relitigate these same issues

 9   seventeen years later both lacks merit and is time barred. See 21 U.S.C. § 853(n)(2).

10          For all of the reasons set forth above:

11          1.) Defendant’s motion for leave to represent himself with respect to his pending motions

12                (Doc. No. 454), is granted

13          2.) Defendant’s motions for a reduction of sentence pursuant to 18 U.S.C. § 3582 and on

14                other grounds (Doc. Nos. 451, 459) are denied;

15          3.) Defendant’s motions for return of property and/or to set aside the final order of

16                forfeiture entered against him on November 13, 2001 (Doc. Nos. 453, 458, 460), are

17                denied; and

18          4.) The Clerk of the Court is directed to once again close this case.

19   IT IS SO ORDERED.
20
         Dated:       April 3, 2019
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26
     2
27     It appears defendant may be attempting to relitigate issues raised in his previously filed and
     rejected motions for relief under 28 U.S.C. § 2255. (See Doc. Nos. 314, 379, 388, 400, 439 and
28   449.) This, he cannot do.
                                                       4
